             Case 1:19-cr-00373-PGG Document 159 Filed 01/16/20 Page 1 of 5
LAW     OFFICES


SCOTT        A.      SREBNICK,      P.A.
SCOTT A. SREBNICK*
                                                                                        201 S. Biscayne Boulevard
* ALSO ADMITTED IN NEW YORK
                                                                                               Suite 1210
                                                                                          Miami, Florida 33131

                                           January 16, 2020                                 Tel: 305-285-9019
                                                                                            Fax: 305-377-9937
                                                                                      E-mail: scott@srebnicklaw.com
    ViaECF                                                                                www.srebnicklaw.com

    Honorable Paul G. Gardephe
    United States District Judge
    Thurgood Marshall U.S. Courthouse
    40 Foley Square
    New York, NY 10007

             Re:      United States v. Avenatti, No. Sl 19 Cr. 373 (PGG)
                      Supplemental Letter Seeking Exclusion of Legal
                      Expert Testimony                              ·

    Dear Judge Gardephe:

            We write to supplement our filings (Dkt. Nos. 82, 99, 113) seeking exclusion of the
    government's proposed expert testimony about the California Rules of Professional Conduct
    ("Cal. R. Profl Conduct") and requesting a Daubert/Kumho hearing on relevance and
    reliability. Specifically, there is a critical threshold question of "choice of law." Namely,
    which Bar rules -- California, New York, or perhaps even Oregon -- apply to the conduct about
    which the government will have its legal expert (Professor Nora Freeman Engstrom) opine?
    Inasmuch as the entire predicate for Professor Engstrom's testimony is that the California
    Rules apply (Dkt. No. 114-15), this is a fundamental issue that needs to be addressed before
    Professor Engstrom is even permitted to testify. Accordingly, in addition to all the reasons
    why legal expert testimony should be excluded in the first place, it is particularly inappropriate
    for Professor Engstrom to render a legal opinion before the jury that the California rules apply
    to the multiple aspects of Mr. Avenatti's alleged conduct at issue in this case.

           The government's supplemental expert witness notice identifies the choice oflaw issue
    and indicates that Professor Engstrom will opine that the California Rules apply. (Dkt. No.
    110:14-15). 1 There is no dispute that Mr. Avenatti is a member of the Bar of the State of

    1
      The government states that it "does not understand the defendant to disagree, as his expert notice
    appears to be premised on the applicability of the California Rules to the charged conduct." (Dkt.
    No. 110:15, n.5). To be clear, we disagree. It is our position that: 1) expert testimony about the
    application of choice oflaw rules is inadmissible in a federal criminal case; and 2) the applicability
    of the California Bar rules to Mr. Avenatti's conduct is uncertain at best, inasmuch as the conduct
    at issue in this case occurred primarily in New York. For that reason, and others, a Daubert/Kumho
    hearing is necessary to determine relevance. The defense's proposed expert, Diane Karpman, was
    listed as an expert in rebuttal to the government's California legal experts, without waiving our
    position that this entire area of expert testimony is inadmissible and should be excluded.
     Case 1:19-cr-00373-PGG Document 159 Filed 01/16/20 Page 2 of 5



California. Likewise, there is no dispute that "[a] lawyer admitted to practice in California is
subject to the disciplinary authority of California, regardless of where the lawyer's conduct
occurs." See Cal. R. Prof'l Conduct. 8.5(a); But the fact that Mr. Avenatti is subject to the
authority of California Bar does not answer the question of which Rules of Professional
Conduct govern his conduct. In that regard, Cal. R. Prof'l Conduct 8.5(b) provides as follows:

              (b)     Choice of Law.

       In any exercise of the disciplinary authority of California, the rules of
       professional conduct to be applied shall be as follows:

              ( 1)    for conduct in connection with a matter pending before a tribunal,
       the rules of the jurisdiction in which the tribunal sits, unless the rules of the
       tribunal provide otherwise; and

              (2) for any other conduct, the rules of the jurisdiction in which the
       lawyer's conduct occurred, or, if the predominant effect of the conduct is in a
       different jurisdiction, the rules of that jurisdiction shall be applied to the
       conduct. A lawyer shall not be subject to discipline if the lawyer's conduct
       conforms to the rules ofa jurisdiction in which the lawyer reasonably believes
       the predominant effect of the lawyer's conduct will occur.

Cal. R. Prof'l Conduct 8.5(b) (emphasis added).

        There can be no serious dispute that Mr. Avenatti's conduct occurred in New York.
The evidence will show that he was in New York from March 19-21, 2019, when he had two
in-person meetings and one telephone communication with Nike's counsel. The alleged
threats to Nike were made in New York and the alleged improper disclosure of the client's
confidential information to Nike's counsel was made while Mr. Avenatti was in New York.
Gary Franklin was based in California. Nike's headquarters are in Oregon.

        The resolution of"choice of law" is a pure question of law. Gerena v. Korb, 617 F.3d
197,201 (2d Cir. 2010). Thus, it would be particularly inappropriate for Professor Engstrom
to opine that the California Bar rules apply in this case. In addition to being beyond the scope
of permissible expert testimony, Professor Engstrom has not reviewed any of the case materials
and is not competent to express an opinion that, despite that Mr. Avenatti's conduct occurred
largely in New York, the "predominant effect" was in California. See Bristol-Myers Squibb
Company v. Matrix Laboratories Ltd., 655 Fed.Appx. 9, *12 (2d Cir. 2016) ("Numerous
district courts in this Circuit have concluded that choice-of-law determinations are fact-
intensive inquires that would be premature to resolve at the motion-to-dismiss stage."). This
is especially so because there are multiple aspects to the alleged conduct that the government
will seek to prove at trial. Thus, it is possible that multiple sets of rules apply. Professor
Engstrom is also not qualified or competent to testify about where Mr. Avenatti "reasonably
believe[ d] the predominant effect of [his] conduct [would] occur."
      Case 1:19-cr-00373-PGG Document 159 Filed 01/16/20 Page 3 of 5



        In this case, the choice of law matters greatly. The California Rules of Professional
Conduct differ materially from the New York Rules of Professional Conduct. For example,
the government intends to have Professor Engstrom testify about Cal. R. Pro fl Conduct 3 .10
(Dkt. No. 110:13), which provides that "[a] lawyer shall not threaten to present criminal,
administrative, or disciplinary charges to obtain an advantage in a civil dispute." Aside from
the fact that no such threats were made,2 all of Mr. A venatti' s communications with Nike's
counsel occurred while Mr. Avenatti was in New York. Moreover, the "predominant effect"
of such conduct would have been either in New York, where Nike's counsel heard the alleged
threats and where the USAO-SDNY was conducting the NCAA criminal investigation, or in
Oregon, where Nike has its headquarters. Neither New York nor Oregon, nor the Model Rules
of Professional Conduct, contain a rule comparable to the one in California. See also ABA
Formal Opinion 92-363 ("The Model Rules do not prohibit a lawyer from using the possibility
of presenting criminal charges against the opposing party in a private civil matter to gain relief
for a client, provided that the criminal matter is related to the client's civil claim, the lawyer
has a well-founded belief that both the civil claim and the criminal charges are warranted by
the law and the facts, and the lawyer does not attempt to exert or suggest improper influence
over the criminal process.").

        Similarly, the government intends to have Professor Engstrom testify about Cal. R.
Prof'l Conduct 1.6, which provides that "[a] lawyer shall not reveal information protected from
disclosure by Business and Professions Code section 6068, subdivision (e)(l) unless the client
gives informed consent, or the disclosure is permitted by paragraph (b) of this rule [which
concerns a disclosure necessary to prevent a criminal act likely to result in death of or
substantial bodily harm to someone]." (Dkt. No. 110:10). By contrast, New York Rule of
Professional Conduct l.6(b)(5)(i), which more closely follows the Model Rules, expressly
allows a lawyer to reveal confidential information in a variety of additional circumstances,
including the right to "reveal or use confidential information to the extent that the lawyer
reasonably believes necessary to defend the lawyer . . . against an accusation of wrongful
conduct." It is not clear what disclosure the government will be asking the jury to conclude
was a violation of the rules. 3

       There are numerous other differences. Whereas California Rule 1.4.1 specifically
addresses "Communication of Settlement Offers," with a Comment that is directed at an "oral

2
 There is no allegation, much less any evidence, that Mr. Avenatti threatened to present criminal
charges to obtain an advantage in a civil dispute. The alleged threat was to go public. Thus, we
object to testimony about Rule 3.10 as irrelevant in addition to not being the proper subject of
expert testimony.
3
 It appears from the government's exhibit list that the government may seek to offer evidence of
tweets that Mr. Avenatti posted after he was arrested, wherein Mr. Avenatti allegedly disclosed
confidential information related to Coach Franklin. We intend to object to the relevance of such
tweets, inasmuch as Mr. Avenatti had been charged with attempted extortion of Nike and he had
a right to defend himself by showing that he was negotiating to resolve a plausible claim on behalf
of a client.
      Case 1:19-cr-00373-PGG Document 159 Filed 01/16/20 Page 4 of 5



offer of settlement," the New York Rules of Professional Conduct contain no comparable rule.
The language of the California Rules and New York Rules also differ on Allocation of
Authority (Rule 1.2), Diligence (Rule 1.3), Conflicts oflnterest (Rule 1.7), to name a few.

        Accordingly, we continue to object to any expert testimony in this case, and we
respectfully submit that the government's expert is not qualified to render any opinion without
the established predicate that the California Rules apply - a predicate that is beyond the proper
scope of expert testimony and is not within Professor Engstrom's competence.

                                            Respectfully,



                                            Scott A. Srebnick
                                            Jose M. Quinon
                                            E. Danya Perry
                                            Howard M. Srebnick
       Case 1:19-cr-00373-PGG Document 159 Filed 01/16/20 Page 5 of 5



offer of settlement," the New York Rules of Professional Conduct contain no comparable rule.
The language of the California Rules and New York Rules also differ on Allocation of
Authority (Rule 1.2), Diligence (Rule 1.3), Conflicts oflnterest (Rule 1.7), to name a few.

        Accordingly, we continue to object to any expert testimony in this case, and we
respectfully submit that the government's expert is not qualified to render any opinion without
the established predicate that the California Rules apply - a predicate that is beyond the proper
scope of expert testimony and is not within Professor Engstrom's competence.

                                            Respectfully,


                                           x(Jixl~
                                            Scott A. Srebnick
                                            Jose M. Quinon
                                            E. Danya Perry
                                            Howard M. Srebnick
